United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS               January 14, 2004
                         FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                               No. 03-41010
                             Summary Calendar



                             JOHN G. ANDERSON,

                                                     Plaintiff-Appellant,

                                  versus

    GALVESTON COUNTY DISTRICT CLERK; 122ND JUDICIAL DISTRICT
                     COURT; STATE OF TEXAS,

                                                     Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. G-01-CV-144
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     John   G.   Anderson,    Texas   prisoner   #   558092,    appeals      the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant

to 28 U.S.C. §§ 1915(e) and 1915A(b)(1).              He argues that the

district court abused its discretion in dismissing the complaint as

frivolous pursuant to Heck v. Humphrey, 512 U.S. 477 (1994),

because his complaint challenged the length of his pre-trial

detention and not his conviction.          He further argues that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district    court   erred   in    refusing    his   request    to   amend   his

complaint.

     Anderson’s complaint, given its most liberal construction,

sought damages for the denial of his Sixth Amendment right to a

speedy trial.       A determination that Anderson’s Sixth Amendment

right to a speedy trial was violated would necessarily implicate

the invalidity of his conviction, and Anderson has not shown that

his conviction has been overturned or otherwise declared invalid.

See Heck, 512 U.S. at 486-87. Consequently, the district court did

not abuse its discretion in dismissing the complaint as frivolous

given that the damages claim raised therein was Heck-barred and

thus had no arguable merit.       See Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997).          Anderson’s appellate argument that his

excessive      pre-trial      detention       constituted      impermissible

“punishment” in violation of his due process rights was not raised

in the district court and is therefore not considered.                      See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

     The district court abused its discretion in refusing to allow

Anderson to amend his complaint.            See Aguilar v. Texas Dep’t of

Criminal     Justice,   160 F.3d 1052,   1053    (5th    Cir.   1998).

Nevertheless, that error was harmless.              See FED. R. CIV. P. 61.

Anderson sought to amend his complaint to support his claim that

his right to access the courts was violated due to his excessive

pre-trial detention, which liberally construed, is a contention

                                        2
that his rights to a speedy trial were violated.    As previously

discussed, that claim is Heck-barred.   Consequently, the district

court’s refusal to allow him to amend his complaint did not affect

his substantial rights and was therefore harmless error.

AFFIRMED.




                                3